Exhibit 23.2 The Directors Our ref 6002745.00081 Amarin Corporation Plc 110 Cannon Street London EC4N 6AR 27 June 2008 Dear Sirs: AMARIN CORPORATION PLC (THE "COMPANY") We hereby consent to the filing of the legal opinion dated the date hereof in its full form and the use of our name under the caption "Legal Matters" contained in the Prospectus which is included in the Registration Statement dated 27 June 2008 or in such other form as we may approve in writing. In giving such consent, if and to the extent that this might otherwise apply in relation to the giving of an opinion governed by English law, we do not admit that we are in the category of persons whose consent is required under Section7 of the US Securities Act or the Rules and Regulations thereunder. Yours faithfully Kirkpatrick & Lockhart Preston Gates Ellis LLP
